DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tadashi Horie on 12/16/21.

The application has been amended as follows: amend claim 1 in order to improve clarity.

1. A printing unit, comprising: 
a head unit including a thermal head; and 
a platen unit combined with the head unit, 
the platen unit including: 
                  a platen roller configured to feed a recording sheet while sandwiching the recording sheet together with the thermal head; 
                  a platen frame configured to support the platen roller in a rotatable manner; 
            _      a sensor unit including: 
                                       a sensor configured to detect the recording sheet; 
                                       a connector connected to the sensor; and 
                                       a connection portion configured to connect the sensor and the connector to each other; and 
                   a sensor holder, which is mounted to the platen frame, and includes: 
                                        a plurality of connector arrangement portions through which a terminal of the connector is to be exposed; and 
                                        a plurality of sensor receiving portions in which the sensor unit is to be received.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a connection portion configured to connect the sensor and the connector to each other; and a sensor holder, which is mounted to the platen frame, and includes: a plurality of connector arrangement portions through which a terminal of the connector is to be exposed; and a plurality of sensor receiving portions in which the sensor unit is to be received.”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-5, for the same reason as discussed above for parent independent claim 1, dependent claims 2-5 also contain(s) allowable subject matter.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Jo et al. (US 2014/0147187 A1)
Figs. 2, 4, 5B, and 9 and paras 75, 76, and 78: 61 printing head, 66 platen roller, 100 sensor.  Fig. 14 and paras 78 and 99: sensor 100 is movable along left/right direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

December 16, 2021